Opinion issued October 3, 2008
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-07-01009-CV




IN RE BANC ONE INVESTMENT ADVISORS CORPORATION N/K/A
JPMORGAN INVESTMENT ADVISORS, INC., BANK ONE NATIONAL
ASSOCIATION N/K/A JPMORGAN CHASE BANK, NA, BANK ONE
CORPORATION N/K/A JPMORGAN CHASE & CO., AMERICAN
NATIONAL BANK AND TRUST COMPANY OF CHICAGO N/K/A
JPMORGAN CHASE BANK, NA, AND VICKY R. LITTLE
Appellants,

v.

JAMES H. GREER,
Appellee




On Appeal from the 333rd Judicial District Court
Harris County, Texas
Trial Court Cause No. 2004-46010




MEMORANDUM OPINION 

  By way of interlocutory appeal, appellants Banc One Investment Advisors
Corporation n/k/a JPMorgan Investment Advisors, Inc., Bank One National
Association n/k/a JPMorgan Chase Bank, NA, Bank One Corporation n/k/a
JPMorgan Chase & Co., American National Bank and Trust Company of Chicago
n/k/a JPMorgan Chase Bank, NA, and Vicky R. Little challenge the trial court’s order
of November 6, 2007, denying motion to compel arbitration and stay proceedings. 
Because we addressed the instant matter in a mandamus proceeding, we dismiss the
interlocutory appeal.  See In re Banc One Inv. Advisors Corp., No. 01-07-01021-CV,
2008 WL 340507, at *2 (Tex. App.—Houston [1st Dist.] Feb. 07, 2008).  We
overrule all pending motions as moot.   
Per Curiam

Panel consists of Justices Nuchia, Hanks, and Higley.